Citation Nr: 1523384	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability, including as secondary to service-connected pes planus. 

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for bilateral (left and right) leg disability, including as secondary to service-connected pes planus. 

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected pes planus. 

7.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral ankle disability. 

8.  Entitlement to service connection for bilateral hip disability, including as secondary to service-connected pes planus. 

9.  Entitlement to service connection for bilateral knee disability, including as secondary to service-connected pes planus. 

10.  Entitlement to a rating higher than 30 percent for the bilateral pes planus.

11.  Entitlement to a temporary total rating for surgery necessitating convalescence.

12.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

13.  Entitlement to an effective date earlier than August 3, 2001, for the award of service connection for the bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2005 rating decision by the Department of Veterans Affairs (VA) Appeals Management Resource Unit (AMRC) in Bay Pines, Florida, and January 2008, January 2010, and January 2011 rating decisions by the VA Regional Office (RO) in Houston, Texas.

The Veteran has twice testified at hearings in support of these claims, initially in January 2013 before a local Decision Review Officer (DRO) at the RO and more recently in April 2014 before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  Transcripts of both hearings are associated with the claims file, so of record.

Also, in a January 2013 statement, the Veteran raised the additional issues of entitlement to service connection for diabetes mellitus and erectile dysfunction, including as secondary to his service-connected pes planus.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), however.  Therefore, the Board does not have jurisdiction over them, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As discussed below, the Board has determined that the evidence supports reopening the claims of entitlement to service connection for a low back disability, left leg disability, and psychiatric disorder.  The Board also is granting the claims of entitlement to service connection for low back and bilateral leg disabilities, albeit instead denying the claim for an earlier effective date for the award of service connection for the bilateral pes planus.  The remaining claims are being REMANDED to the AOJ for further development and consideration.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low back disability, left leg disability, and acquired psychiatric disorder were initially considered and denied in a September 1997 rating decision.  The Veteran subsequently attempted to reopen the claim for service connection for a left leg disability, and his petition was denied in an August 2004 Board decision.

2.  The evidence received since the September 1997 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a low back disability and an acquired psychiatric disorder.

3.  The evidence received since the August 2004 Board decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left leg disability.

4.  The Veteran's low back disability and associated lower extremity radiculopathy are as likely as not proximately due to, the result of, or at the very least being aggravated by his service-connected bilateral pes planus. 

5.  The Veteran's original claim of entitlement to service connection for pes planus was denied in a September 1978 rating decision.  He was provided notice of that decision and his appellate rights in a letter dated October 10, 1978. 

6.  VA received a petition to reopen this claim of entitlement to service connection for bilateral pes planus on August 3, 2001. 

7.  In an August 2004 decision, the Board reopened this claim of entitlement to service connection for bilateral pes planus and remanded the reopened claim.   Service connection for bilateral pes planus subsequently was granted in an August 2005 rating decision and an initial 30 percent evaluation assigned retroactively effective from August 3, 2001, so back to the date of receipt of the most recent petition to reopen this claim. 

8.  The award of service connection for pes planus in the August 2005 rating decision was not based on receipt of additional service department records or evidence received within a year of the initial September 1978 decision earlier considering and denying this claim.

9.  The currently-assigned effective date of August 3, 2001 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for a low back disability, diagnosed as degenerative disc disease and degenerative joint disease, is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Service connection for a left leg disability, diagnosed as radiculopathy of the left lower extremity, is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

5.  Service connection for a right leg disability, diagnosed as radiculopathy of the right lower extremity, is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  An effective date earlier than August 3, 2001 is not however warranted for the award of service connection for bilateral pes planus.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.151, 3.303, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the petitions to reopen the claims for service connection for low back, left leg, and psychiatric disabilities, as well as the reopened claims for these conditions, VA has satisfied its duties to notify and assist.  To the extent there even arguably may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable disposition of these claims, regardless.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that Veterans Claims Assistance Act (VCAA) notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a 
case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See also 38 C.F.R. § 20.1102.  Here, there is no such pleading or allegation.

With respect to the claim for an earlier effective date, the Veteran initiated an appeal following the award of service connection for bilateral pes planus.  The underlying claim for service connection therefore was substantiated, indeed proven, and the filing of a Notice of Disagreement (NOD) in response as to the effective date of the award of service connection does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  That is to say, VA does not have to provide additional VCAA notice in this circumstance concerning the "downstream" effective date element of the claim as the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional notice letter in this situation concerning the downstream effective date element of the claim, the provisions of 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103, require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  The Veteran was provided the required SOC citing the statutes and regulations governing the assigning of effective dates and containing discussion of the reasons or bases for not assigning an earlier effective date for the award of service connection.  Therefore, he received all required notice concerning the downstream effective date element of his claim.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, irrespective of whether in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  There is no such additional obligation if no reasonable possibility the assistance could help substantiate the claim.  VA has obtained all relevant records of treatment reported by the Veteran, including his service treatment records (STRs), records of VA treatment, and private medical records.

The Board resultantly finds that VA has complied with the VCAA's notification and assistance requirements.  


Petitions to Reopen Previously Considered and Denied Claims

The claims of entitlement to service connection for a low back disability, left leg disability, and psychiatric disorder were initially considered and denied by the RO in a September 1997 rating decision.  All three claims were denied as the evidence then of record did not establish the presence of then current chronic disabilities.  The Veteran did not appeal that earlier denial of these claims, so that is a final and binding decision based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

The Veteran later attempted to reopen his claim of entitlement to service connection for a left leg disability, but the Board denied his petition in an August 2004 decision.  And, absent an appeal, that decision also is a final and binding determination based on the evidence then of record and subsumed the RO's decision denying this claim.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

Those prior, final and binding, decisions mark the "starting points" for determining whether there is new and material evidence to reopen these claims.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of a claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

The additional evidence received since the September 1997 RO rating decision and the August 2004 Board decision (the latter regarding the petition to reopen the claim for service connection for the left leg disability) includes numerous records of treatment from various VA facilities.  These treatment records document diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine, radiculopathy of the left lower extremity, and depression.  This evidence is new as it was not previously considered and is material since it relates to a previously unestablished fact needed to substantiate these claims - including by confirming the Veteran has these claimed disabilities.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has interpreted the post-VCAA language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA version of the regulation is designed to be consistent with § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In other words, there are two, not three, requirements for reopening a claim - that the evidence in question is new and material, not instead that it is new, material, and raise a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, new and material evidence has been received and reopening of the claims of entitlement to service connection for a low back disability, left leg disability, and acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Reopened and Service Connection Claims

The reopened claim of entitlement to service connection for an acquired psychiatric disorder is discussed in the remand below.  As for the other reopened claims, the Veteran contends that service connection is warranted for his low back disability and bilateral (left and right) leg disabilities since they are secondary to his service-connected bilateral pes planus, i.e., flat feet.  See 38 C.F.R. § 3.310(a) and (b), permitting the granting of service connection on this alleged secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability.  He contends the persistent foot pain owing to his pes planus has caused him to develop a chronically altered gait that, in turn, has led to the development and worsening of his low back condition and associated bilateral lower extremity radiculopathy.  

The record clearly establishes current diagnoses of these claimed conditions referable to the Veteran's low back and lower extremities.  He has received treatment for degenerative disc disease and degenerative joint disease of his lumbar spine throughout the claims period and underwent a lumbar decompression and laminectomy on August 24, 2009.  He also has consistently complained of bilateral neurological impairment of his lower extremities, worse on his left side than right.  Treatment records and the report of his May 2013 VA examination verify findings of radiculopathy associated with lumbar nerve root impingement.  

As importantly, there is probative (meaning competent and credible) evidence establishing the required link between the Veteran's low back and leg disabilities and his service-connected bilateral pes planus.  In particular, in December 2012 and February 2014 statements, a private orthopedist determined the Veteran's pes planus-related foot pain caused him to develop an abnormal antalgic gait.  His uneven gait, in turn, resulted in mechanical low back syndrome and permanently aggravated and accelerated his degenerative disc disease.  This same private doctor also stated in April 2014 that the Veteran's lower extremity symptoms of pain and numbness were the result of radiculopathy associated with his lumbar pathology.  These private medical opinions include a full review of the pertinent medical evidence of record and reference specific medical studies and articles supporting this posited correlation.  The private orthopedist also provided a well-reasoned rationale and basis for the stated conclusions, so his opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Although the record also contains some evidence weighing against the claims, specifically, medical opinions from VA examiners in August 2007 and May 2013, the Board finds these VA opinions less persuasive, so less probative, since not accompanied by any explanatory rationale.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Here, then, at the very least the evidence is in relative equipoise, meaning about evenly balanced for and against the claim, if not more favorable to the claim, as concerning whether the Veteran's low back and bilateral lower extremity disabilities are partly attributable to or aggravated by his service-connected bilateral pes planus.  And in this circumstance the claims must granted with resolution of this reasonable doubt in his favor. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.

Earlier Effective Date Claim

The Veteran contends that an earlier effective date is warranted for the award of service connection for his bilateral pes planus.  His initial claim of entitlement to service connection for this flat foot disorder was denied in a September 1978 rating decision.  The RO found that pes planus was noted during his military enlistment examination, was a congenital disorder, and was not a disability for which compensation could be paid according to VA regulations.  The Veteran was duly notified of that denial of his claim in an October 10, 1978 letter, but he did not in response initiate an appeal of that decision to the Board by filing a timely Notice of Disagreement (NOD) within the next year.  See 38 C.F.R. § 20.201.

On August 3, 2001, so some 23 years later, VA received a formal petition to reopen this claim of entitlement to service connection for bilateral pes planus from the Veteran's representative at the time, the Disabled American Veterans (DAV).  The petition to reopen the claim was denied in a March 2002 RO rating decision that was appealed to the Board.  In August 2004, the Board reopened the claim for service connection for pes planus but remanded the reopened claim for further development.  A year later, in August 2005, the RO issued a rating decision granting service connection for the pes planus and assigning an initial 30 percent evaluation retroactively effective from August 3, 2001, so back to the date of receipt of the petition to reopen this claim.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

As already discussed, the Veteran's initial claim for service connection for pes planus was denied in a September 1978 RO rating decision, and he was provided the required notice of the denial in an October 1978 letter.  He did not appeal that prior denial of this claim, so that September 1978 rating decision became a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

Service connection for bilateral pes planus eventually was granted in the more recent August 2005 rating decision on appeal effective August 3, 2001, the date of receipt of the Veteran's petition to reopen this claim.  The new and material evidence used to reopen the claim did not consist of service department records, so there was not vitiation of this preliminary requirement.  38 C.F.R. § 3.156(c).  Moreover, there was no pending (unadjudicated) claim of the type contemplated by § 3.156(b) as other reason for not requiring new and material evidence to reopen the claim since previously considered, denied, and not appealed.  Additional evidence pertinent to the claim was not received within that ensuing year.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that VA had considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

The Board reopened the claim for service connection for pes planus in August 2004, instead, based on VA medical records indicating the Veteran's pre-existing pes planus was chronically aggravated by his active duty service.


The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term 'new claim,' as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that 'the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110.'); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which a veteran 'first sought to reopen his claim').  Accordingly, an effective date retroactive to the initial claim is not warranted.

The Board also has considered whether the record contains any communication from the Veteran dated prior to August 3, 2001, which could be considered an informal claim for benefits.  He had previously attempted to reopen the claim for service connection for pes planus and was denied in an unappealed September 1997 rating decision.  During the period between September 1997 and receipt of his most recent claim to reopen in August 2001, the record contains no statements or correspondence indicating intent to apply for service connection for pes planus.  
Additionally, while the file contains VA medical records dated during this period documenting treatment for foot pain and flat feet, these records cannot serve as an informal claim.  38 C.F.R. § 3.157 provides that a report of examination or hospitalization by VA can constitute an informal claim, but only when a formal claim for pension or compensation has been previously disallowed for the reason that the disability is not compensable in degree.  The mere presence of medical evidence does not establish intent on the part of a Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 'the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, including an informal claim, for service connection.  Thus, any prior VA medical records, much less private records, are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, including an informal claim, for service connection or to reopen a previously-denied, unappealed, claim for service connection.

Keep in mind the Veteran's initial claim for service connection was denied because the condition pre-existed service and was not considered a disability capable of service connection.  Thus, the provisions of 38 C.F.R. § 3.157 do not apply and the records of VA treatment cannot serve as an informal claim to reopen service connection for bilateral pes planus.

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  Even if the record contained evidence establishing aggravation of the pre-existing pes planus during service prior to receipt of the Veteran's claim to reopen in August 2001, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Thus, an effective date earlier than August 3, 2001 for the award of service connection for bilateral pes planus is not possible.

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by this authority.  Pursuant to this authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than August 3, 2001 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).



ORDER

Because there is new and material evidence, the petition to reopen the claim of entitlement to service connection for a low back disability is granted, as is the underlying claim of entitlement to service connection for a low back disability, currently diagnosed as degenerative disc disease and degenerative joint disease. 

Because there is new and material evidence, the petition to reopen the claim of entitlement to service connection for a left leg disability is granted, as is the underlying claim of entitlement to service connection for a left leg disability, diagnosed as radiculopathy of the left lower extremity.

So, too, granted is the claim of entitlement to service connection for a right leg disability, also diagnosed as radiculopathy of the right lower extremity.

Because there is new and material evidence, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.  However, this claim is being further developed on remand.

The claim of entitlement to an effective date earlier than August 3, 2001, for the award of service connection for bilateral pes planus is denied.


REMAND

The Board finds that additional development is necessary with respect to the remaining claims on appeal.  The Veteran testified during the January 2013 and April 2014 hearings that he was receiving disability compensation from the Social Security Administration (SSA).  His attorney specifically requested that VA obtain medical records associated with the Veteran's award of SSA benefits, but the file does not indicate these records were ever requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (As long as a reasonable possibility exists that SSA records are relevant to the Veteran's VA claim, VA is required to assist him in obtaining them). 

The Veteran also should be provided VA compensation examinations to assist in determining the current severity of his service-connected pes planus and the nature and etiology of his additionally claimed psychiatric disorder.  Also, the file only contains records of VA treatment dated through November 2012, so all more recent records must be obtained - again, assuming they are relevant.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a letter complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in terms of notifying him of the type of information and evidence needed to support his claims of entitlement to an increased rating for his bilateral pes planus and to service connection for an acquired psychiatric disorder, including as secondary to his service-connected pes planus.

2.  Obtain all records of evaluation or treatment, including from VA, the Veteran has received since November 2012.  Document all efforts to obtain all identified records.  The amount of effort needed to be expended depends on who has custody of the records.  See 38 C.F.R. § 3.159(c)(1) and (c)(2).  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).


3.  Contact the SSA and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure these records must be documented in the claims file and the Veteran appropriately notified if unable to obtain them.

4.  Upon receipt of all additional records, afford the Veteran a VA compensation examination for a medical nexus opinion concerning the nature and etiology of his claimed psychiatric disorder.  The claims file, including a complete copy of this decision and remand, must be reviewed by the examiner in conjunction with the examination for the pertinent medical and other history.  All tests and studies deemed necessary by the examiner must be performed.

Based on the claims file review and physical evaluation, the examiner is requested to indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is etiologically related to the Veteran's active duty service, to include his mental health treatment in January 1978 and diagnosis of possible depression. 

The examiner must also indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder alternatively was caused OR is being aggravated by chronic pain associated with the Veteran's 
service-connected bilateral pes planus or other service-connected disability.

Two opinions are required for secondary service connection claims:
 
1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) .

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions

5.  Also afford the Veteran a VA compensation examination reassessing the severity of his service-connected bilateral pes planus (flat feet).  The claims file, including a complete copy of this decision and remand, must be reviewed by the examiner in conjunction with the examination for the pertinent history of this disability.  

The examiner is specifically asked to determine whether there is mild, moderate, severe, or pronounced bilateral pes planus.  To this end, the examiner should indicate whether the Veteran has objective evidence of marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo Achilles on manipulation, with symptoms not improved by orthopedic shoes or appliances. 

It is essential the examiner provide explanatory rationale for all opinions expressed, preferably citing to evidence in the file supporting conclusions.


6.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


